Case 1:17-cv-06404-BMC-SMG Document 245-6 Filed 02/21/19 Page 1 of 5 PageID #: 8545




                              EXHIBIT 3
Case 1:17-cv-06404-BMC-SMG Document 245-6 Filed 02/21/19 Page 2 of 5 PageID #: 8546




Redacted


  Redacted
                           Redacted

                        Redacted
Case 1:17-cv-06404-BMC-SMG Document 245-6 Filed 02/21/19 Page 3 of 5 PageID #: 8547
Case 1:17-cv-06404-BMC-SMG Document 245-6 Filed 02/21/19 Page 4 of 5 PageID #: 8548
Case 1:17-cv-06404-BMC-SMG Document 245-6 Filed 02/21/19 Page 5 of 5 PageID #: 8549
